Exhibit 10.4

PROGRAM AGREEMENT

PROGRAM AGREEMENT (“Agreement”) is made this 8th day of December, 2010 by and
between Santa Barbara Tax Products Group, LLC (“TPG”) , a Delaware limited
liability company, with its principal office at 5770 Oberlin Drive, San Diego,
CA, and Jackson Hewitt Inc. (“JHI”), a Virginia corporation, with its principal
office at 3 Sylvan Way, Parsippany, NJ 07054.

RECITALS

WHEREAS, TPG, together with contractual partnerships it maintains from time to
time with one or more Banks (as defined below), markets and provides various IT,
disbursement options (including by check and debit card) and other services
necessary (i) to approve, process, manage and/or monitor Assisted Refunds (as
defined below) and other Financial Products (as defined below) to qualifying
taxpayers based on the amount of such taxpayers’ expected Federal and/or State
income tax refund through an established system (the “Bank Product System”);

WHEREAS, from time to time TPG shall contract with a Bank to provide Financial
Products provided through the Program (as defined below);

WHEREAS, Banks, while not party to this Agreement, are integral to the Program
especially in the areas of approving marketing materials and effecting funding
mechanics with respect to Financial Products offered through the Program and, as
regulated entities, require certain rights including third-party beneficiary
rights under this Agreement;

WHEREAS, JHI acknowledges that TPG contracts with certain third-parties
including Banks to enable TPG to provide the services and to fulfill its other
obligations under this Agreement;

WHEREAS, JHI (i) is the franchisor of the Jackson Hewitt Tax Service® tax
preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Services of America, Inc., a wholly owned
subsidiary, owns and operates Jackson Hewitt Tax Service locations (“Corporate
Stores,” and together with Franchisees, “electronic return originators” or
“EROs”);

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

WHEREAS, TPG desires to offer and provide Financial Products to customers at
selected locations of certain EROs as designated by JHI from time to time, and
JHI desires that TPG provide such products, on the terms and subject to the
conditions hereinafter set forth (the “Program”); and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Definitions.

 

  1.1. Definitions. Capitalized terms used in this Agreement that are not
defined in the body of this Agreement shall have the following meanings given to
them:

 

  (a) “Assisted Refund” or “AR” shall mean a non-loan financial product
(regardless of actual name of product) through which a customer’s federal and/or
state income tax refund (as identified in IRS Form 1040 and any applicable state
income tax form, respectively) is deposited into an account established by Bank
(as defined herein) and disbursed, net of authorized fees and charges, (i) to
the customer by (x) check or (y) debit card, or (ii) via an automated clearing
house credit (“ACH”) to the customer’s designated bank account.

 

  (b) “Bank” shall mean the federally or state chartered bank designated by TPG
to provide Financial Products under the Program.

 

  (c) “Business Day” shall mean any day that is not a Saturday, Sunday, legal
holiday or other day on which banks in either the state of New York or the state
of California are required or permitted to be closed.

 

  (d) “Financial Product” shall mean the following tax refund related financial
products: Federal and state Assisted Refunds, and any similar or modified
product offered from time to time.

 

  (e) “Tax Season” shall mean the period beginning on January 2 of a calendar
year and ending on the last day an individual is permitted to file a federal
income tax return with the Internal Revenue Service (“IRS”) without extension,
typically April 15 of such calendar year.

 

2. ERO Participation; ERO Locations.

 

  2.1 ERO Locations.

 

  (a) In advance of the relevant Tax Season (but no later than December 15th),
JHI shall designate in writing to TPG: (i) the EROs participating in the Program
(each, a “Designated ERO”); and (ii) for each Designated ERO, such Designated
ERO’s specific locations participating in the Program (“ERO Locations”). For the
purpose of clarity, only the ERO Locations shall be included in the Program, not
all the Designated EROs’ locations.

 

  (b)

ERO Locations shall not be permitted to accept applications for Financial
Products during the same Tax Season on behalf of any financial institution,
other

 

2



--------------------------------------------------------------------------------

 

than Bank through the Program, without the prior written approval of TPG. ERO
Locations found to be simultaneously participating in both the Program and a
competing Financial Product program may be terminated immediately by TPG from
the Program.

 

  (c) JHI shall determine the locations to be ERO Locations.

 

  (d) Notwithstanding anything herein to the contrary (i) ERO Location
designations made herein shall be modified by, and subject to, the requirements
of the multi-state operations of an ERO as defined by processing center, and may
result in certain locations, whether within designated states or outside
designated states, being excluded or included, as the case may be, in the list
of ERO Locations for TPG under the Program in any given Tax Season; and (ii) JHI
shall have the right to amend, delete or in any other way modify the list of ERO
Locations at any time.

 

  (e) Upon TPG’s receipt of notice of ERO Locations from JHI, TPG (on behalf of
itself and Bank) shall promptly notify JHI if it determines that any Designated
EROs, ERO Locations or tax preparers employed by or working on behalf of a
Designated ERO should not be permitted to participate in the Program based upon
TPG’s commercially reasonable determination of risks to the business or the
Program posed by such EROs, locations or tax preparers. TPG may set forth
additional requirements on such EROs, ERO Locations or tax preparers in order to
continue participation in the Program and such requirements shall be set forth
in the TPG Bank Product Agreement (defined herein).

 

  2.2 ERO Agreement.

JHI shall require Designated EROs to enter into separate agreements with TPG in
advance of the applicable Tax Season, in a form mutually agreeable to the
parties, with such changes thereto as the parties, from time to time, shall
agree (the “TPG Bank Product Agreement).

 

3. Financial Products.

 

  3.1. Product Offering.

 

  (a) Products Generally. TPG and Bank shall offer and provide Financial
Products to customers of Designated EROs at ERO Locations, on the terms and
subject to the conditions set forth herein, and such other products and services
as the parties may, from time to time agree in writing.

 

  (b) State Products. The Program shall include AR services to all applicants
requesting the same, if approved, with respect to all states whose taxing
authority accepts state income tax returns electronically and disburses refund
amounts via direct deposit.

 

3



--------------------------------------------------------------------------------

 

  (c) TPG/Bank Pricing. TPG agrees (on behalf of itself and Bank) to charge
customers receiving an Assisted Refund the fees set forth on Schedule A hereto.

 

  (d) Transmitter Fee. TPG and Bank shall permit a transmitter fee in accordance
with Section 6.2 hereof. No other fee shall be permitted for AR services.

 

  3.2 Other Fees. TPG shall not be required to pay any fees to JHI or any
Designated ERO unless agreed to by the parties in a separate writing. The
parties agree that neither JHI nor any Designated ERO shall have any right to
any fees earned by TPG in connection with the marketing and sale of Financial
Products.

 

4. JHI’s Obligations and Procedures.

 

  4.1. Facilitation and Promotion of Financial Products. JHI agrees, in
connection with the operation of the Program, to: (i) train such personnel and
EROs with respect to the Program Protocols; and (ii) take such other actions, in
each case as reasonably necessary to accommodate the facilitation of Financial
Products to applicants. JHI agrees to use reasonable efforts to promote the
Program and the Financial Products at its own expense to its current customer
base and to other prospects; provided, that TPG shall have the right to review
and approve all materials (whether written, audio, video or electronic) which
are produced by JHI and which refer directly to TPG or the Program, its
policies, pricing or product descriptions; provided, further, that such review
shall be conducted promptly and TPG’s approval shall not be unreasonably
withheld.

 

  4.2. Preparation and Filing of Returns. JHI shall require Designated EROs to
prepare and/or collect and file with the appropriate taxing authorities federal
and state income tax returns for customers, and Designated EROs shall be solely
responsible for any liability arising out of such preparation or filing.

 

  4.3. Application Process. JHI shall require Designated EROs to require that
each applicant (i) complete and sign an application in a form developed by TPG
and reviewed by JHI prior to each Tax Season (the “Application”); and (ii) is
given a copy of any and all disclosures required to be provided pursuant to
applicable State or local law (“State Disclosure Documents”).

 

  4.4. Completion of IRS Form 1040. In connection with each Application, JHI
shall require Designated EROs to complete IRS Form 1040 and the direct deposit
designation in the electronic portion of the Applicant’s federal (and state, if
applicable) income tax return which shall include information provided by TPG
(such as the applicable Bank check routing number and customer account number)
and shall name Bank as the financial institution. The forms shall be signed by
an employee of the Designated ERO and by the customer, and shall also indicate
that the account is a checking account and that the source is “other”. JHI shall
cause the same information to be contained in the appropriate data field as part
of the income tax return electronically filed by the Designated ERO.

 

4



--------------------------------------------------------------------------------

 

  4.5. Customer Copies. JHI shall require each Designated ERO to provide to each
applicant a signed copy of the Application, signed copy of IRS Form 1040 or
similar form, together with any other agreements or documents that TPG
reasonably may require, as identified to and reviewed by JHI prior to each Tax
Season; provided that TPG shall be solely responsible for the form and content
of all of the aforementioned documents, subject to JHI review prior to each Tax
Season, and for such documents’ compliance with applicable laws, rules and
regulations (“Applicable Law”).

 

  4.6. Retention and Handling of Documents.

 

  (a) Retention. JHI shall require each Designated ERO to retain a copy of the
signed Application, State Disclosure Documents, if any, as well as a copy of the
federal and state income tax returns, in the customer’s file maintained by them
for a period of five years following the preparation and filing thereof (after
which time such documents may be discarded). At the reasonable request of TPG,
JHI shall cause Designated EROs to deliver to TPG a copy of any Application.

 

  (b) Tax Returns. For fraud detection, underwriting and collection purposes,
JHI shall provide to TPG electronic copies of each applicant’s electronically
filed federal income tax return, in the format prescribed by the IRS,
simultaneously with or promptly after the Application information is transmitted
to TPG.

 

  4.7. Lost Checks. If a Bank customer notifies a Designated ERO that a check
disbursed by it has become lost, or that he or she has not received a check
mailed by TPG within 14 days, then JHI shall require the ERO to notify TPG
immediately to stop payment thereon and to issue a new check (or cause Bank to
issue a new check) and an indemnifying bond, to be completed by such customer,
in a form satisfactory to TPG and applicable Bank.

 

  4.8. JHTSL. JHI and TPG acknowledge and agree that Jackson Hewitt Technology
Services LLC (“JHTSL”) a subsidiary of JHI, shall provide certain technology
expertise, software modification and implementation and processing services,
personnel and related support to JHI, TPG, Bank and Designated EROs in
connection with the Program, as further described herein.

 

5. TPG’s Obligations and Procedures.

 

  5.1. Processing of Applications. TPG shall, on each day during the Term,
process Applications and provide Financial Products with respect thereto for all
Applications received electronically in accordance with TPG’s criteria in effect
at that time (as the same may be amended from time to time by the mutual consent
of the parties) and in accordance with industry standards.

 

  5.2.

Disbursement/Check Print Authorizations. TPG shall promptly communicate
disbursement authorizations to JHTSL for Financial Products upon receipt of and

 

5



--------------------------------------------------------------------------------

 

after processing IRS or state refund pre-note files to the extent such practice
does not violate any applicable bank regulations, provided that federal and
state funding shall be released by TPG no later than the effective date
designated by the IRS or applicable state taxing authority, respectively. TPG
shall be responsible for all disbursement/check authorizations issued by it,
including losses incurred as a result of its issuance of duplicate or multiple
check print authorizations or checks issued by TPG in error or with information
inconsistent with the information in the disbursement request received from
JHTSL.

 

  5.3. Establishment of Accounts; Availability of Funds.

 

  (a) TPG shall cause Bank to establish and maintain at Bank a segregated
account for the benefit of Bank customers (each, a “Deposit Account”), which
account shall conform to the requirements of 12 C.F.R. 330.5 so as to afford
such customers FDIC insurance with respect to such Deposit Accounts. Upon
notification to JHTSL that an AR has been funded, TPG shall transfer the amount
of the net refund, respectively, to the Deposit Account. All disbursements to
TPG customers shall be drawn on the Deposit Account and shall be paid promptly
upon presentment. TPG shall make all disbursements in the manner elected by the
Assisted Refund customer, as set forth in the Application. In the event a TPG
customer has requested an ACH transfer to the TPG customer’s personal bank
account and such ACH transfer is not successful, then TPG shall disburse the
refund via a check printed by the TPG customer’s ERO or mailed directly by TPG
or by debit card if approved by such customer.

 

  (b) TPG shall have the right to offset against the Deposit Account all fees
and charges authorized by such customer to be paid to TPG, Designated EROs or
otherwise pursuant to such customer’s Application for a Financial Product in an
amount up to the amount of the Financial Product.

 

  5.4. Deduction of Additional Charges; Timing and Order of Disbursements.

 

  (a) From the proceeds of the applicable Assisted Refund, TPG shall remit (or
cause to be remitted) payment to Designated EROs of all fees and charges
authorized by customers to be paid to such ERO (e.g. tax preparation and other
fees) on funding of Financial Products. The foregoing shall be set forth in the
applicable TPG Bank Product Agreement between such ERO and TPG.

 

  (b)

All Financial Product disbursements shall be made to the customer net of all
authorized fees, deductions or charges. If TPG receives a state tax refund
before the IRS tax refund, then any and all ERO fees may be deducted from the
state refund prior to disbursement to the customer. If an IRS or state tax
refund deposit is received in an amount less than anticipated, then
disbursements will be made in the following order:

 

6



--------------------------------------------------------------------------------

 

first, to cover fees owed to TPG; second, to cover payment of transmitter fees;
third, to cover payment of ERO fees; and fourth, to pay the balance of the
customer’s Assisted Refund disbursement.

 

  5.5.

Establishment of Fees and Other Criteria. The pricing, fees, terms and other
criteria for the Program shall be developed for each Tax Season by TPG in
consultation with JHI, and may be subject to modification from time to time at
the sole discretion of TPG. The pricing, fees, terms and other criteria must be
commercially reasonable, based on the best information available that year
including IRS prior-year funding trends, competitive product offerings and
customer and ERO behavior, and set forth in writing no later than December 15th
preceding each Tax Season during the Term. Pricing for the 2011 Tax Season is
set forth on Schedule A hereto.

 

  5.6. Development of Forms/Materials. TPG shall provide JHI and each Designated
ERO with the current REFUND ANTICIPATION LOAN AND REFUND TRANSFER PROGRAM User
Manual (the “Manual”) that applies to each filing season during the Term as
early as possible prior to the filing season. The Manual will set forth the
Program Protocols (as defined in Section 5.6) and other guidelines for the
Designated EROs. TPG also shall develop reasonable program protocols for the
offering, marketing, receipt and processing of Applications and the disbursement
of Financial Product proceeds (“Program Protocols”) and shall create and
distribute to JHI for its prior review forms to be used by Designated EROs of
each of the following: the Application and disbursement checks. For the
avoidance of doubt, the term “Program Protocols” shall not include protocols or
other materials that are developed by JHI, including without limitation
materials that are developed by JHI and reviewed by TPG. TPG may create
solicitation, marketing and promotional materials relating to the Program, each
of which shall be subject to JHI’s prior review. TPG shall provide such
assistance as JHI reasonably may request in connection with the preparation and
dissemination to customers of State Disclosure Documents. TPG covenants and
agrees that the Manual, the Program Protocols and all documents and materials
provided by it hereunder (including, without limitation, the Application, any
required disclosure statements, disbursement checks, solicitation materials and
marketing and promotional materials) shall comply with Applicable Law.

 

  5.7. Check Stock. TPG shall provide and distribute to each Designated ERO the
necessary Bank check stock to participate in the Program, and shall promptly
replenish such stock upon such ERO’s request at no charge, unless the ERO
requests overnight delivery (in which case the ERO shall pay for such delivery).

 

  5.8. Reports. TPG shall provide weekly reports to JHI describing all ACH
transmissions from the IRS to TPG or Bank and all paid items, and covering such
other matters and in such form as JHI reasonably may request. TPG covenants and
agrees that each such report will be true, correct and complete in all respects.

 

7



--------------------------------------------------------------------------------

 

  5.9. Applicable Law. Without limiting or conditioning the obligations of JHI
and the Designated EROs to comply with Applicable Law, TPG shall consider
reasonable steps proposed by JHI to address concerns raised by JHI with respect
to the operation of the Program and the facilitation of Financial Products as it
relates to JHI and Designated EROs being in compliance with Applicable Law or
potential violations of Applicable Law.

 

6. Technology Services.

 

  6.1 Provision of Technology Services. JHI, through JHSTL, shall provide
certain technology expertise, software modification and implementation and
processing services, personnel and related support to JHI, TPG, Bank and
Designated EROs in connection with the Program as more fully defined herein.

 

  6.2

The Services. In advance of each Tax Season during the Term, the parties shall
mutually agree on the technology needs related to the Program for each Tax
Season (or other related period), including systems and software modification,
incorporation and implementation of specifications in, and the coordination of
systems between, ProFiler®, the Jackson Hewitt Tax Service electronic filing
software program and the related systems and servers (“ProFiler”) and TPG’s and
Bank’s systems (collectively, the “Services”) and JHTSL shall provide such
agreed upon Services. JHTSL shall provide additional technology services upon
the terms and conditions to be agreed in writing with TPG. JHTSL shall provide a
system whereby customers who choose a Financial Product may transmit requests to
receive an Assisted Refund to TPG and Bank. A Transmitter fee in the name of
JHTSL shall be permitted to be charged in connection with the AR not to exceed
$50.

 

  6.3

Deliverables. In advance of each Tax Season, JHI and TPG shall agree in writing
as to the Deliverables (defined herein) required under this Agreement for the
relevant Tax Season (or other related period) and the timeline of the required
Deliverables. As used herein, “Deliverables” shall include, but not be limited
to, all obligations and procedures required of both parties in this Agreement.
The parties agree that they shall provide the agreed-upon Deliverables. In the
event the parties are unable to reach agreement on the nature or scope of
Deliverables or related timeline, the parties shall seek the assistance of a
mediator to assist them in such efforts. Each party shall use reasonable efforts
to implement all requested Deliverables on or before mutually agreed upon
completion dates, but shall not be held liable for matters not completed for the
beginning of a Tax Season if such requests have been agreed to after August 31st
preceding a Tax Season. The agreed upon Deliverables shall be documented and may
be amended from time to time by mutual agreement of the parties.

 

8



--------------------------------------------------------------------------------

 

  6.4 JHI’s Obligations and Procedures. JHI agrees, in connection with the
operation of the Program, that JHTSL shall perform, and enable ProFiler to
perform, all required functions, including, as applicable, the following
specific duties:

(i) Personnel. Devote a sufficient number of employees to meet JHI’s obligations
under this Agreement.

(ii) Training. Devote employees and resources as it deems necessary to provide
training to Designated EROs and JHI corporate staff in connection with the
operation of ProFiler as it relates to the Program.

(iii) System Errors. Consult with TPG to develop a process for eliminating
transmission errors, to the extent practicable.

(iv) Support. Operate a call center to support Designated EROs in connection
with the operation of ProFiler as it relates to the Program.

(v) Computer Network. Establish and maintain a technology and communication
center, at a location designated by JHTSL, for use in electronically
transmitting returns, applications and other related materials to TPG in a
secure manner.

(vi) Transmission of Customer Information. JHI shall assure that after JHTSL has
transmitted the customer’s income tax return to the IRS and received from the
IRS acknowledgment of its acceptance thereof (the “Notification”), JHTSL shall
electronically transmit to TPG all data required to be extracted from the IRS
transmission file and the Application in accordance with TPG’s File Layouts and
Specifications (“Specifications”), which shall be provided to JHTSL no later
than the November 1 immediately preceding each Tax Season and shall be
incorporated herein by reference, together with information, if any, received in
the Notification. Notwithstanding the foregoing, if TPG shall notify JHTSL that
it is no longer accepting Applications from an ERO, then JHTSL shall immediately
halt all transmissions to TPG in respect of such ERO. In the event it no longer
becomes feasible to process Applications in the manner specified in this Section
herein due to circumstances beyond the control of the parties, then the parties
shall endeavor in good faith to take all commercially reasonable actions
necessary to promptly modify the Program so as to resolve the problems.

 

9



--------------------------------------------------------------------------------

(vi) Check Disbursements. If a customer has chosen a Bank check as the method of
disbursement, then upon receipt of notice from Bank that the IRS has funded a
customer’s AR, JHTSL shall transmit a check print authorization to the
Designated ERO to permit the ERO to print a disbursement check from the
consecutively numbered blank check stock supplied to it by Bank. Such check
shall evidence the amount of the AR, less all fees and charges authorized by the
customer to be deducted therefrom, and shall bear an imprint of the facsimile
signature of an authorized TPG signatory as provided by Bank.

(viii) Check Reconciliations. JHTSL shall immediately transmit to Bank a check
reconciliation file, the content and layout of which are described in the
Specifications, with respect to each check as to which it has received from the
ERO confirmation that the check was printed.

 

  (ix) Data Processing Systems.

 

  (A) Electronic Filing Software. JHI shall cause JHTSL to distribute to each
Designated ERO a copy of ProFiler, which shall (i) enable such ERO to prepare
accurately and electronically file returns to the IRS through JHTSL and
(ii) accurately populate all documents required by TPG in the Specifications
applicable State Disclosure Documents (as defined in the Program Agreement) and
Applications based upon information input by the tax preparer.

(i) Check Writing Software. JHTSL shall distribute to each Designated ERO a
check writing software program, which program shall permit (i) checks to be
written only in the name of the customer as directed by Bank and only in the
amount approved by Bank, (ii) itemization of fees (the text of which shall be
provided in the Specifications) on a perforated stub of the Bank blank check
form, and (iii) the printing of additional disbursement checks in the event that
additional funds are received and owing to the customer.

(ii) Software. TPG shall provide no fewer than 30 test transmissions in a test
environment on or before December 10, 2010 to ensure accuracy and functionality
of all such software which test cases will be performed by JHI which results
shall be shared with TPG. Based on the results of the test cases, TPG shall
approve or disprove software implemented for use in connection with the
performance of this Agreement, including software that is embedded in, or
otherwise is utilized in connection with, ProFiler.

 

7. Representations, Warranties and Covenants.

 

  7.1.

Each party represents and warrants to the other that (i) in the case of JHI, it
is a corporation, and in the case of TPG, it is a limited liability company, in
each case in good standing under the laws of its jurisdiction of incorporation
or formation, as applicable, and is duly qualified to transact business in each
jurisdiction in

 

10



--------------------------------------------------------------------------------

 

which the operation of its business or the ownership of its properties requires
such qualification (except where the failure to so qualify would not have a
material adverse effect on its business); (ii) its execution and delivery of
this Agreement does not and will not violate its (x) Certificate of
Incorporation (in the case of JHI) or (y) limited liability company agreement
(in the case of TPG), or constitute a material breach under any agreement or
arrangement to which it is a party; (iii) it has the legal right to enter into
and perform its obligations hereunder; (iv) its execution and delivery hereof
has been duly authorized by all necessary corporate action on its part and this
Agreement constitutes its legal and binding agreement, enforceable against it in
accordance with its terms; and (v) its Marks (as defined below) do not infringe
upon the intellectual property rights of any third party.

 

  7.2. TPG covenants to and agrees with JHI that it shall comply with, and shall
require that Bank comply with, all Applicable Laws, rules and regulations in
connection with the offer and sale of Financial Products and the performance of
its obligations under this Agreement.

 

  7.3. Each party further covenants to and agrees with the other that it shall
fulfill its obligations hereunder in a diligent and timely fashion, consistent
with industry standards; that all hardware, software, processes and procedures
each party uses in providing the services hereunder are owned or properly
licensed to such party and will not violate the trademark or copyright rights,
right of publicity or privacy of, or constitute libel or slander against, or
involve plagiarism or violate any other rights of, any person or entity and that
such party’s use of them will comply with all Applicable Laws; that all
processing systems, software and hardware, and policies or procedures used by
each party and all rules and protocols covering such party’s employees, agents
and independent contractors providing services hereunder, contain protections
and security enhancements, consistent with industry standards, and provide
safeguards and system protections, consistent with industry standards, to
prevent hacking, viruses, security breaches, loss of data, any breach of the
Gramm-Leach-Bliley Act and applicable regulations promulgated thereunder, any
breach of the confidentiality provisions hereof, identity theft and fraud
against JHI and customers effecting transactions contemplated by this Agreement.

 

  7.4. JHI covenants to and agrees with TPG that it shall comply with the Manual
and all applicable Program Protocols and Applicable Law in connection with the
performance by it of its obligations under this Agreement. JHI shall comply in
all material respects, and shall instruct EROs to comply, with the Manual and
all Program Protocols provided by TPG in advance of each Tax Season concerning
the preparation and processing of Applications.

 

  7.5. TPG represents and warrants to JHI that, to the best of its knowledge,
Bank is a federal or state chartered bank of suitable size and financial
condition to perform the requirements of the Program. TPG covenants and agrees
with JHI that it will use commercially reasonable efforts to ensure that Bank
performs its obligations under the Program.

 

11



--------------------------------------------------------------------------------

 

8. Term and Termination.

 

  8.1. Term. This Agreement shall be effective upon its execution and be
applicable to the Program for Tax Season 2011 and all related periods. This
Agreement shall terminate and expire on October 31, 2011, unless extended in
accordance the terms of this Agreement (the “Term”).

 

  8.2. Termination by Either Party. Either party may at its option terminate
this Agreement upon twenty (20) days’ prior written notice if (i) the other
party has materially breached any of the terms hereof and has failed to cure
such breach within such twenty-day period or (ii) the continued operation of the
Program or the electronic filing program is no longer permitted or be performed
(or performance is rendered impracticable) due to legal, legislative or
regulatory determinations, enactments or interpretations. In addition, either
party may terminate this Agreement, immediately upon notice to the other party,
upon (w) a Pricing Termination Event (as defined below), (x) the filing by or
against the other party of any petition in bankruptcy or for reorganization or
debt consolidation under the federal bankruptcy laws or under comparable law;
(y) the other party’s making of an assignment of all or substantially all of its
assets for the benefit of creditors; or (z) application of the other party for
the appointment of a receiver or trustee of its assets.

A “Pricing Termination Event” shall be deemed to have occurred if (i) legal,
legislative or regulatory determinations, enactments or interpretations (whether
proposed or enacted) adversely affect the fees set forth on Schedule A hereto,
(ii) TPG and JHI, within 30 days of the termination party having delivered
written notice of the foregoing events to the other party, have been unable to
agree on a revised Schedule A or other repricing terms in a manner reasonably
satisfactory to the terminating party.

 

  8.3. Termination by JHI. JHI may terminate this Agreement immediately after a
good faith discussion with TPG as to alternatives if TPG’s processing systems
are not available for any reason (including any Force Majeure Event, as defined
in Section 12.2) for two (2) consecutive days or more during any Tax Season, or
for 15 consecutive days or more during any other time.

 

  8.4. Continuation of Program. In the event of a termination of the Program
under this Agreement during a Tax Season, both parties shall continue to provide
such Program services with respect to any pending ARs and approved Applications,
and all the relevant provisions of and obligations under this Agreement shall
survive until such obligations have been completed including any payment
obligations for such Tax Season.

 

9. Marketing and Other Materials.

 

  9.1.

Review. Each party shall have the right to review and approve all marketing
materials used to promote the Program that reference the names, trademarks,

 

12



--------------------------------------------------------------------------------

service marks, trade names, service names or logos of such party (“Marks”);
provided that such review shall be conducted promptly (in all events within two
weeks of receipt thereof) and approval shall not be unreasonably withheld. If
such materials are provided to TPG, TPG shall review such materials for
compliance with Applicable Law solely relating to the offering of Financial
Products. TPG shall have no responsibility for such compliance if TPG suggests
revisions to such materials and such revisions are not adopted by JHI.

 

  9.2. License. During the Term and subject to the terms and conditions of this
Agreement, each party grants to the other a non-exclusive, non-assignable right
and license to use, reproduce and display its Marks, solely in connection with
the marketing, making and processing of Financial Products to customers in
connection with the Program. Neither party shall adopt or use, or seek to
register, without the other party’s prior written consent, any variation of such
other party’s Marks, or any mark similar thereto or likely to be confused
therewith. Any and all goodwill arising from either party’s use of the Marks of
the other party shall inure solely to the benefit of such other party, and
neither during nor after the termination or expiration of this Agreement shall
either party assert any claim to the other party’s Marks or associated goodwill.
Neither party shall use the Marks of the other party for any purpose except
those specifically set forth herein. All rights in and to the Marks of a party
which are not specifically granted to the other party herein shall remain with
such party.

 

10. Confidential Information.

 

  10.1.

Confidentiality Rights of the Parties. The parties hereto understand that
implementation and operation of the Program involves the use of certain systems,
computer programs, marketing, product development, risk management, strategy
data and other information, including business information and trade secrets
(“Proprietary Information”) that are proprietary to the respective parties. Each
party shall safeguard all Proprietary Information made available to it by the
other party, taking reasonable precautions to withhold the same from disclosure
to the same extent that it would safeguard its own confidential information and
data. Such Proprietary Information shall not include information which is
(i) shown to have been known by the receiving party prior to disclosure to it by
the other party, (ii) generally known to others engaged in the same trade or
business as the furnishing party, (iii) available to the public through no act
or omission by the receiving party or its representatives or professional
advisors, or (iv) which is rightfully obtained by the receiving party from third
parties (other than professional advisors or other representatives) without
restriction of confidentiality. In addition to the foregoing, TPG specifically
agrees not to make copies of or to disclose to any other person or firm, other
than to employees of TPG who need-to know such information in order to perform
TPG’s obligations under this Agreement and who have agreed to be bound by this
Section 10, any Proprietary Information (including, without limitation, the
names of EROs or customers or any other identifying information obtained through
its relationship

 

13



--------------------------------------------------------------------------------

 

with JHI as set forth in this Agreement) for any purpose other than performing
its obligations hereunder.

 

  10.2. Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply, to the extent
applicable, with the requirements of the implementing regulations of Title V of
the Gramm-Leach Bliley Act of 1999, specifically including, 16 Code of Federal
Regulations, Chapter I, Subchapter C, Part 313.11 and 313.13. JHI and TPG shall
each adopt and maintain a comprehensive privacy policy with respect to its
handling of the personal information of individual customers submitted by such
customers to JHI. JHI’s and TPG’s privacy policy shall be available on its
Internet web sites and each shall comply with the provisions of such privacy
policy.

 

11. Indemnification.

 

  11.1. Indemnification by JHI. JHI shall indemnify, defend and hold harmless
TPG, its affiliates, and their respective officers, directors, employees and
agents, from and against any and all expenses and costs (including reasonable
attorney’s fees and court costs) or liabilities (including amounts paid in
settlement) incurred by TPG in connection with any third party claim, dispute,
controversy or litigation (individually a “claim”) arising out of or resulting
from (i) JHI’s violation or alleged violation of Applicable Law (except when
such violation or alleged violation is directly caused by JHI’s compliance with
Program Protocols); (ii) any material breach by JHI of any representation,
warranty, covenant or agreement hereunder or (iii) the negligence or willful
misconduct of JHI in connection with the performance by it of its obligations
under this Agreement.

 

  11.2.

Indemnification by TPG. TPG shall indemnify, defend and hold harmless JHI, its
affiliates, and their respective officers, directors, employees and agents, from
and against any and all expenses and costs (including reasonable attorney’s fees
and court costs), or liabilities (including amounts paid in settlement) incurred
by any of them in connection with any third party claim, dispute, controversy or
litigation (individually, a “claim”) arising out of or resulting from (i) the
Program Protocols; (ii) the offer and sale of Financial Products hereunder
(excluding any acts or omissions by the ERO with respect to such offer and sale,
except if the claim is directly caused by the ERO acting in a manner expressly
required by, or omitting to act in a manner expressly prohibited by, the Program
Protocols); (iii) any violation or alleged violation of Applicable Law
(including applicable federal or state banking or consumer finance laws or
regulations) by TPG, the Financial Products offered by TPG or Bank or the
Program Protocols, (iv) any material breach by TPG of any representation,
warranty, covenant or agreement by it hereunder; (v) the negligence or wilful
misconduct of TPG in connection with the performance by its obligations under
this Agreement or (vi) without limitation on the indemnification available to
JHI under the foregoing clauses (i) through (v), to the extent that
indemnification is available to TPG against Bank, any material

 

14



--------------------------------------------------------------------------------

 

breach by Bank of any representation, warranty, covenant or agreement made by it
to TPG in relation to the Program or the negligence or wilful misconduct of Bank
in connection with the performance by its obligations under Program.

 

  11.3. Procedures. The indemnitee shall promptly notify the indemnitor in
writing of any claim that may be the subject of indemnification under this
Agreement, and shall promptly tender to the indemnitor sole control of the
defense and any settlement thereof; provided, however, that the failure of an
indemnitee to so notify the indemnitor shall not relieve the indemnitor of its
indemnification obligations hereunder to the extent that such failure does not
actually prejudice the indemnitor with respect to such claim; and provided,
further that the indemnitor shall not compromise or settle any claim or action
without the prior approval of the indemnitee. The indemnitee shall have the
right (but not the obligation) to defend such action or proceeding by retaining
attorneys of its own selection to represent it at the indemnitor’s reasonable
expense; provided that the indemnitor shall in all events have the right to
participate in such defense; and provided further that the indemnitee shall not
compromise or settle any such claim or action without the prior approval of the
indemnitor.

 

12. Limitation of Liability.

 

  12.1. Limit on Damages. Neither Party will have any liability to the other or
any third party (including, without limitation, any contractor, agent,
affiliate, or mutual client) for any loss of profits, sales, business, or other
incidental, consequential, or special loss or damage, including exemplary and
punitive damages, of any kind or nature resulting from or arising out of this
agreement, the software, and/or deliverables. The limitation of liability and
types of damages stated in this Agreement are intended by the parties to apply
regardless of the form of lawsuit or claim a party may bring, whether in tort,
contract or otherwise, and regardless of whether any limited remedy provided for
in this Agreement fails of its essential purpose. JHI’s rights and remedies
under this Agreement are solely against TPG and not Bank. JHI hereby waives and
releases any right of action against Bank, and JHI agrees not to pursue or
threaten any lawsuit against Bank. Bank is hereby granted third-party
beneficiary status to enforce the release and covenant not to sue set forth in
this Section 12.1.

 

  12.2.

Force Majeure. Notwithstanding any other provision herein to the contrary,
either party shall be excused from performance hereunder for failure to perform
any of the obligations if (i) such failure to perform occurs by reason of any of
the following events (“Force Majeure Events”): act of God, fire, flood, storm,
earthquake, tidal wave, communications failure, sabotage, war, military
operation, terrorist attack, national emergency, mechanical or electrical
breakdown, general failure of the postal or banking system, civil commotion,
strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s

 

15



--------------------------------------------------------------------------------

 

reasonable control. The party excused from performance shall be excused from
performance (i) only after notice from the party whose performance is impaired,
(ii) only during the continuance of the Force Majeure Event and (iii) only for
so long as such party continues to take reasonable steps to mitigate the effect
of the Force Majeure Event and to substantially perform despite the occurrence
of the Force Majeure Event. The party whose performance is not impaired may
terminate this Agreement upon two (2) consecutive days’ notice during any Tax
Season or upon fifteen (15) consecutive days’ notice at any other time,
effective immediately upon written notice to such party.

 

13. Commitment to Negotiation.

 

  13.1. Negotiation. Except with respect to either party’s wrongful use of the
Marks of the other party for which the aggrieved party may seek injunctive or
such other relief as such aggrieved party may deem appropriate, or litigation
brought against JHI by third parties, neither party shall institute any
proceeding in any court to resolve a dispute between the parties before that
party has sought to resolve the dispute through direct negotiation with the
other party. If the dispute is not resolved within three weeks after a demand
for direct negotiation, the parties shall then be permitted to institute a
proceeding against each other.

 

  13.2. Governing Law. This Agreement and all claims arising from the
relationship between JHI and TPG will be governed by the laws of the state of
New York without regard to its conflict of laws principles.

 

  13.3. Consent to Jurisdiction. Each party agrees that the other party may
institute any action against it (which is not required to be arbitrated
hereunder) and any action to confirm or to enforce an arbitration award
hereunder in any state or federal court of competent jurisdiction located in the
city of New York, state of New York and irrevocably submits to the jurisdiction
of such courts and waives any objection it may have to either the jurisdiction
of or venue in such courts.

 

  13.4. Waiver of Jury Trial. JHI and TPG irrevocably waive trial by jury in any
action, proceeding or counterclaim, whether at law or in equity, brought by
either of them against the other party.

 

14. No Joint Venture.

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 

15. Audit Rights.

 

  15.1.

During the Term and for a period of one year thereafter, TPG shall (a) maintain
reasonably adequate books and records with respect to any fees or compensation

 

16



--------------------------------------------------------------------------------

 

to be provided to JHI hereunder and otherwise with respect to its obligations
hereunder; (b) upon reasonable written request, provide access to such books and
records to JHI and its authorized agents (including, but not limited to, its
auditors); and (c) cooperate with, and provide to, JHI and such agents such
assistance as they reasonably may require. JHI shall pay for the expenses
associated with the conduct of such audit, provided that if such audit reveals
an underpayment by TPG of more than five percent (5%) of any amount due
hereunder, then TPG shall, promptly upon JHI’s request, tender the amount of
such underpayment to JHI and reimburse JHI for such audit expenses.

 

  15.2. During the Term and for a period of one year thereafter, JHI shall
(a) maintain reasonably adequate books and records with respect to the
information to be provided by JHI to TPG pursuant to this Agreement hereof, and
otherwise with respect to its obligations hereunder; (b) upon reasonable written
request, provide access to such books and records to TPG and its authorized
agents (including, but not limited to, its auditors); and (c) cooperate with,
and provide to, TPG and such agents such assistance as they reasonably may
require. In addition, JHI acknowledges and agrees, on behalf of itself and its
subsidiaries and controlled affiliates performing services hereunder (the “JHI
Entities”), that the JHI Entities shall be subject to audit and review by the
banking agencies having jurisdiction over Bank to the extent provided by law.
JHI shall permit governmental agencies that regulate Bank to examine the
facilities, records, personnel, books, accounts, files, data, reports, papers,
and computer records of the JHI Entities in connection with any service
performed by JHI or any such JHI Entity under this Agreement to the same extent
as if that service was being performed by Bank on its own premises. JHI shall
also provide to Bank or any governmental agency regulating Bank any information
which may be required by any governmental agencies regulating Bank in connection
with an agency audit or review of Bank, TPG or the JHI Entities and shall fully
cooperate with any such governmental agency in connection with any audit or
review of Bank, TPG or the JHI Entities.

 

16. Survival.

Upon the expiration or termination of this Agreement in accordance with the
provisions of Section 8, no party shall remain liable to the other except with
respect to (a) any breach of this Agreement which occurred prior to such
termination and (b) Section 4.5(a), and Sections 10, 11, 12, 13, 15, 16 and 17,
all of which shall survive the expiration and termination hereof.

 

17. Miscellaneous.

 

  17.1. Assignment. This Agreement is binding on, and shall inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Neither party may assign its rights or obligations under this Agreement (other
than in the context of a change in control of a party) without the prior written
consent of the other party.

 

17



--------------------------------------------------------------------------------

 

  17.2. Third Party Beneficiaries. For regulatory and other business reasons,
Bank must have the ability to enforce TPG’s rights under this Agreement to the
extent such rights relate to the products and services provided by Bank through
TPG. Accordingly, Bank is granted express third-party beneficiary status under
this Agreement for such purpose and therefore may enforce TPG’s rights under
this Agreement to the extent such rights relate to products or services provided
by it through TPG, including TPG’s right to terminate this Agreement. Other than
the third-party beneficiary status granted in this Section 17.1 and the
indemnities referenced in Section 13, no person other than the parties hereto
shall have any rights under this Agreement.

 

  17.3. Notices. Any notice permitted or required hereunder shall be in writing
and shall be deemed to have been given (i) on the date of delivery if delivery
of a legible copy was made personally or by facsimile transmission or (ii) on
the second business day after the date on which mailed by registered mail,
certified mail, return receipt requested, addressed to the party for whom
intended at the address set forth below or such other address, notice of which
is given herein.

If to TPG:

Santa Barbara Tax Products Group

5770 Oberlin Drive

San Diego, CA 92121

Attn: Rich Turner

         Chief Executive Officer

If to JHI:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn: Robert Moore

         Vice President, Financial Products

with a copy to:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn: Office of the General Counsel

 

  17.4.

Severability; Construction. The parties agree that if any provision of this
Agreement shall be determined by any court of competent jurisdiction to be void
or otherwise unenforceable, then such determination shall not affect any other
provision of this Agreement, all of which other provisions shall remain in
effect. If any provision were capable of two constructions, one of which would
render

 

18



--------------------------------------------------------------------------------

 

the provision valid and the other invalid, then the provision shall have the
meaning that renders it valid. In the event that any provision hereof pertaining
to fees, commissions or underwriting criteria is held to be invalid, then the
parties shall endeavor in good faith the redesign the Program or the terms
thereof in a manner consistent with the intent and economic effect of this
Agreement.

 

  17.5. Waiver. No waiver of any breach of this Agreement shall be effective
unless in writing and signed by an authorized representative of the waiving
party. The waiver of any breach hereof shall not operate or be construed as a
waiver of any other or subsequent breach.

 

  17.6. Integration. This Agreement, together with all exhibits and schedules
attached hereto, and the User Manual, expresses fully the entire understanding
and agreement of the parties concerning the subject matter hereof, and all prior
understandings or commitments of any kind, whether oral or written, concerning
such subject matter are hereby superseded (other than those obligations which,
by their terms and nature, survive termination or expiration).

 

  17.7. Party Obligations. As provided in the Recitals, JHI acknowledges that
TPG has engaged Bank and other third-party, independent contractors to which TPG
has delegated certain responsibilities that are integral to the performance of
TPG’s obligations under this Agreement. In certain instances in this Agreement,
language has been included to emphasize the involvement of third-parties in
discharging particular obligations of TPG, but in other instances emphasizing
language has not been included. The fact that emphasizing language has not been
included, or that TPG alone is referenced or the performing party, shall not be
construed to mean that third-parties, such as Bank, are not involved in
discharging those obligations. Whenever it states in this Agreement that JHI
shall cause the EROs to perform any act or do any thing, and such performance is
also required of the ERO by the terms of the TPG Bank Product Agreement by and
between the ERO and TPG, the provisions of the TPG Bank Product Agreement shall
control and JHI’s obligations shall be subordinate to the obligations of the
ERO.

 

  17.8. Amendment. This Agreement may not be amended or modified other than by a
written agreement executed by both parties.

 

  17.9. Headings. Headings used in this Agreement are for convenience of
reference only and do not define, interpret, describe the scope of or otherwise
affect any provision hereof.

 

  17.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed one and the same instrument.

 

  17.11.

Further Assurances. From time to time following the execution of this Agreement,
each party agrees to do such things and execute and deliver such

 

19



--------------------------------------------------------------------------------

 

documents as may reasonably be necessary to effectuate the intent and purposes
of this Agreement.

 

  17.12. Publicity; Disclosure. Neither party shall issue any press release
relating to this Agreement without the prior consent of the other party. Each
party hereto shall be permitted to disclose this Agreement to the extent such
party determines that such disclosure is required by applicable law.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

SANTA BARBARA TAX PRODUCTS GROUP, LLC

a limited liability company

       

JACKSON HEWITT INC.,

a Virginia corporation

By:

 

/s/ Rich Turner

        By:  

/s/ Daniel P. O’Brien

Name:

 

Rich Turner

        Name:  

Daniel P. O’Brien

Title:

 

CEO

        Title:  

CFO

 

20



--------------------------------------------------------------------------------

Schedule A

 

Assisted Refund Pricing    Without state AR application:   

TPG Tax Refund Account Set up Fee

   $ 29.95   

TPG Instant Rebate to Customer

   $ 10.00            

TPG Net Customer Fee

   $ 19.95    With state AR application:   

TPG Tax Refund Account Set up Fee

   $ 29.95   

TPG State Tax Refund Fee:

   $ 10.00   

TPG Instant Rebate to Customer

   $ 15.00            

TPG Net Customer Fee

   $ 24.95   

 

21